CPLR article 78 proceeding transferred to this Court by order of Supreme Court, Cayuga County (Corning, J.), entered August 31, 2001, to annul a determination revoking petitioner’s parole.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Petitioner commenced this proceeding to annul a determination revoking his parole based upon his failure to complete an aftercare drug program that was mandated as a condition of parole. The determination is supported by substantial evidence (see, Matter of Westcott v New York State Bd. of Parole, 256 AD2d 1179, 1180), including relevant and probative hearsay properly received in evidence and relied upon by the Administrative Law Judge (see, 9 NYCRR 8005.2 *770[a]; People ex rel. McGee v Walters, 62 NY2d 317, 319; People ex rel. Wilt v Meloni, 170 AD2d 989, lv dismissed 77 NY2d 973; People ex rel. Saafir v Mantello, 163 AD2d 824, 825). We reject the contention that petitioner was denied his right to confront a witness against him (see, People ex rel. Martin v Warden, Ossining Correctional Facility, 133 AD2d 134, 135; cf., Matter of Layne v New York State Bd. of Parole, 256 AD2d 990, 991, lv dismissed 93 NY2d 886, rearg denied 93 NY2d 1000; Matter of Velez v New York State Div. of Parole, 246 AD2d 833, 834, lv denied 91 NY2d 813). The final hearing was conducted in a timely manner, taking into account adjournments granted at the request of petitioner’s counsel (see, Executive Law § 259-i [3] [f] [i]; 9 NYCRR 8005.17 [c] [3]; People ex rel. Cortez v Travis, 275 AD2d 1021, 1021-1022; People ex rel. Speed v Netzel, 225 AD2d 1087, 1088; People ex rel. Walker v Richardson, 174 AD2d 1061).
Petitioner’s remaining contention is unpreserved for our review (see, Matter of Williams v New York State Bd. of Parole, 277 AD2d 617) and in any event lacks merit (see, People ex rel. Lee v New York State Bd. of Parole, 165 AD2d 959, 960-961). Present — Green, J.P., Pine, Kehoe and Gorski, JJ.